Citation Nr: 0714696	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The July 2003 RO decision, in pertinent part, 
denied service connection for a heart condition as secondary 
to service-connected PTSD, denied service connection for 
hypertension as secondary to  service-connected PTSD, and 
denied a total disability rating based on individual 
unemployability.  The September 2004 RO decision denied 
service connection for a bilateral knee condition and low 
back pain. 

In February and September 2006, the veteran submitted 
additional medical records without a waiver of local 
jurisdiction.  However, he did sign a waiver of local 
jurisdiction in April 2007, so the Board may decide these 
issues on the record. 

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




FINDINGS OF FACT

1.  A bilateral knee disorder was not present during service, 
and the medical evidence is against a causal link between the 
veteran's current bilateral knee disorder and any remote 
incident of service.
  
2.  There is no current medical diagnosis of a low back 
disability.
 
3.  There is no evidence of hypertension in service or for 
many years thereafter, and no competent medical evidence of a 
nexus between the veteran's currently diagnosed hypertension 
and any aspect of his period of service, including any 
service-connected disability.  

4.  There is no evidence of coronary artery disease in 
service or for many years thereafter, and no competent 
medical evidence of a nexus between the veteran's currently 
diagnosed coronary artery disease and any aspect of his 
period of service, including any service-connected 
disability.


CONCLUSIONS OF LAW

1.  A chronic bilateral knee disorder was not incurred in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).
  
3.  The veteran's hypertension is not due to, or the result 
of, military service, nor is it due to, or aggravated by, his 
service-connected PTSD.  38 U.S.C.A. § 1101, 1110, 1112 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006). 

4.  The veteran's coronary artery disease is not due to, or 
the result of, military service, nor is it due to, or 
aggravated by, his service-connected PTSD.  38 U.S.C.A. § 
1101, 1110, 1112 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999) see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Initially, the Board notes that the veteran's service medical 
records are unavailable. Attempts to rebuild the file from 
other sources were unsuccessful.  The RO did obtain the 
veteran's separation examination dated July 1953.

Where "service medical records are presumed destroyed . . . 
the BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996).  Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, 
however, an expanded duty to assist the veteran in obtaining 
evidence from alternate or collateral sources.  Id.

I. Bilateral knee disorder

In the veteran's January 2004 claim, he reported that while 
he was in the Army in Korea around December 1951 and January 
1952 that he fell off of a cliff.  The veteran explained that 
doctors told him that he was going to have a lot of back and 
knee problems when he got older as a result of injuries from 
the fall.  According to the veteran, he has had problems with 
both knees ever since the fall. 

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  A VA examination outpatient treatment note dated 
December 2003 indicates that the veteran was diagnosed with 
osteoarthritis.  The examiner who conducted the examination 
noted narrowing of the medial knee compartment.  However, 
while there is evidence that the veteran has suffered from 
bilateral knee pain since the early 1990's, the Board finds 
that the medical evidence of record does not indicate that 
the veteran had a chronic bilateral knee disorder during his 
period of military service and the medical evidence of record 
also does not link the veteran's current bilateral knee 
disorder to any aspect of military service.    

The veteran's separation examination in July 1953 did not 
reveal the presence of a bilateral knee disorder upon 
discharge from service.  The July 1953 Report of Medical 
examination indicates that the veteran's lower extremities 
were normal.  While the veteran checked the statement 
indicating that he had a bone, joint, or other deformity in 
the Report Of Medical History filled out in conjunction with 
the Report Of Medical Examination, he did not identify the 
nature of the deformity.  In fact, there was no indication on 
the separation examination report that the veteran had any 
kind of bilateral knee disorder.  

While the veteran's service medical records do not 
corroborate that he experienced bilateral knee problems in 
service, the veteran's DD Form 214 indicates that he received 
a Combat Infantry Badge and Korean Service Medal which 
corroborates that he participated in combat in Korea.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service.  However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

The veteran's contentions are consistent with the time, place 
and circumstances of combat activities in Korea.  While on 
patrol or while conducting combat related activities in the 
field, it is plausible that the veteran may have fallen off 
of a hill or cliff; thus the combat presumption is satisfied 
and no further evidence of incurrence is needed.  However, 
there is no evidence linking the veteran's current disability 
to active duty service and the veteran was not diagnosed with 
a bilateral knee disorder until decades after his period of 
military service.  

When considering the medical evidence chronologically, the 
records show a considerable gap between service and the first 
evidence of a bilateral knee disorder.  This gap has not been 
bridged.  There is no supporting evidence to document the 
existence of a bilateral knee disorder during the initial 35 
years post service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  While the Board acknowledges that the veteran is 
competent to provide evidence of his own experience, the fact 
remains that there is no medical evidence showing a bilateral 
knee disorder within the first 35 years after separation from 
service.  Consequently, there is no presumption that the 
veteran's bilateral arthritis in the knee joints was incurred 
during service because the condition was not diagnosed within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A 35 year gap, without medical opinion or treatment records 
to establish that the current disability had its origin in 
service, is difficult to overcome.  The Board can find no 
evidence on the record to bridge the gap.  There is no 
medical evidence of a relationship between an in-service 
bilateral knee injury and the veteran's current bilateral 
knee disorder that is of record.  Without evidence of a 
nexus, the claim must fail.

The Board must rely on the medical evidence of record.  
Without any such evidence linking the veteran's bilateral 
knee disorder to any aspect of military service, service 
connection must be denied.  

The Board has considered statements from the veteran and his 
representative.  While the veteran may believe that his 
bilateral knee disorder was caused by an injury sustained 
during his period of military service or medical disorders 
diagnosed during service, his testimony amounts to that of a 
lay person.  A lay person has no competence to offer a 
medical opinion in that regard.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  

II. Low back pain 

As stated above, the veteran claims that he has had back and 
knee problems since he fell 50 feet from a cliff in Korea.

Applying the Hickson analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that there is no evidence that 
the veteran is currently suffering from a low back disorder.  


There are no records of any treatment for low back problems.  
Careful review of the recent VA and private medical records 
submitted does not reveal a current low back disability.  
There is no competent evidence to the contrary.  In fact, the 
veteran has not clearly alleged that he has a low back 
disability; he only vaguely referred to "low back problems."  
Regardless, the statements of the veteran and his 
representative as to medical diagnosis and/or causation in 
this matter are not competent evidence.  See Espiritu, supra.  
The veteran and his representative have presented no medical 
opinion supporting his claim.  Their assertions have been 
considered, but as noted, they are not probative in the 
matter of medical diagnosis or causation.

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of a low back 
disability, there is no basis for the grant of service 
connection for such disability.  A medical diagnosis of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  

Without medical evidence of a current disability, service 
connection cannot be granted. The preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, and it must be denied.

III. Hypertension and Cardiovascular disease

In a May 2003 statement in support of his claims the veteran 
reported that he does not feel that his PTSD caused his heart 
problems or his hypertension.  He explained that he does feel 
that the stress from the PTSD is causing complications with 
these two conditions.


Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Thus, service connection on a 
secondary basis may be granted under one of two conditions.  
The first is when the disorder is proximately due to or the 
result of a disorder of service origin.  In that case, all 
symptomatology resulting from the secondary disorder will be 
considered in rating the disability.  The second is when a 
service-connected disability aggravates a nonservice-
connected disability.  

After reviewing the evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claims both on the basis of direct service 
connection and on the basis that his cardiovascular disorder 
and hypertension is related to his service-connected post-
traumatic stress disorder (PTSD).  The Board will address 
each theory of entitlement in turn.

Direct service connection
 
The veteran's available service medical records are devoid of 
evidence of complaints or findings of hypertension or 
coronary artery disease during his period of active military 
service.  The veteran's separation examination in July 1953 
reveals that his blood pressure was within the normal limits.  
The veteran's separation examination indicated a blood 
pressure reading of 110/60.  In addition, the veteran's 
separation examination did not reveal the presence of a heart 
condition.  In fact, the Report Of Medical History filled out 
in conjunction with the separation examination report 
indicated that the veteran denied experiencing shortness of 
breath, pain or pressure in the chest, and palpitation or 
pounding heart. 

The veteran was not diagnosed with hypertension or coronary 
artery disease until many years after active duty service.  
The November 1995 VA discharge summary indicates that he was 
diagnosed with a heart condition in 1992 and was treated with 
heart catheterization, (almost 40 years after service), and 
the May 2003 VA examination report indicates that the veteran 
reported that he was diagnosed with hypertension in the early 
1980s, (at least 25 years after service).  The Board notes 
that the November 1995 VA discharge summary regarding 
inpatient treatment the veteran received in July 1992 
indicates that he "has been going to the hypertension clinic 
for several years."  Consequently, there is no presumption 
that the veteran's hypertension or coronary artery disease 
was incurred during service because neither condition was not 
diagnosed within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record is devoid of evidence that there is a nexus or 
relationship between the veteran's active duty service and 
his diagnosed hypertension and coronary artery disease.  In 
light of the fact that the record is devoid of medical 
evidence showing that the veteran experienced hypertension or 
heart problems during service or within one year of 
separation from service, and without competent medical 
evidence showing any relationship between the veteran's 
current cardiovascular conditions (hypertension first shown 
in the early 1980s and coronary artery disease first 
diagnosed in 1992) and any aspect of his service, direct 
service connection is not warranted.

Secondary service connection

As noted earlier, service connection may be granted if it is 
shown by medical evidence that a current disability is due to 
or aggravated by a service connected disability. 38 C.F.R. § 
3.310(a) (2006); Allen, 7 Vet. App. at 439.

Here, the veteran was diagnosed with PTSD in 2002.  While the 
veteran contends that his cardiovascular problems are 
secondary to his service-connected PTSD, the Board must deny 
that claim for two reasons: 1) the preponderance of the 
medical evidence shows that PTSD did not cause the veteran's 
hypertension and coronary artery disease as the veteran was 
diagnosed with hypertension in the early 1980s, and coronary 
artery disease in 1992, almost a decade before he developed 
PTSD (diagnosed in 2002); and 2) the preponderance of medical 
evidence shows that the veteran's service-connected PTSD has 
not aggravated his hypertension and coronary artery disease. 

A VA examination report dated May 2003 indicates that it is 
less likely than not that the veteran's heart condition and 
hypertension are related to depression, as there is no 
documented evidence that depression causes these conditions.  
The May 2003 VA opinion is bolstered by a March 2004 VA 
opinion.  The March 2004 examination report indicates that 
after a thorough review of the medical records and the 
medical literature, the examiner opined that it is less 
likely than not that his coronary heart disease and 
hypertension are caused by the veteran's PTSD.  The examiner 
reported that the medical literature does not support any 
risk factors for coronary heart disease/atherosclerotic 
vascular disease, from any psychiatric disturbance including 
depression or PTSD.  The examiner found that it is more 
likely than not that his heart condition is the result of 
risk factors such as diabetes mellitus, hypertension, and 
hyperlipidemia.  In addition, the examiner also found that 
there is no documentation in the literature to support 
sustained hypertension as being related to any psychiatric 
disturbance.  The examiner opined:

Additionally, by his own description, 
there has not been any deterioration in 
his cardiac condition since his 1999 
coronary artery bypass graft.  Therefore 
his PTSD, which was not diagnosed and 
treated until 2002, would not appear to 
have caused any increased manifestations 
in my opinion.  Thus, it is less likely 
than not that the veteran's service-
connected PTSD either caused his coronary 
heart disease and essential hypertension 
nor caused any increased manifestations 
of those conditions.

There is no competent medical evidence in the record to 
contradict the findings of the May 2003 and March 2004 VA 
medical reports.  Accordingly, the veteran's claim for 
entitlement to service connection for hypertension and 
coronary artery disease secondary to PTSD is devoid of merit.



Conclusion

The Board has considered statements from the veteran.  
Despite his assertions to the contrary, the medical evidence 
fails to establish a causal connection, or nexus, between the 
veteran's hypertension and coronary artery disease and 
military service.  The medical evidence also fails to support 
that there is a relationship between his hypertension and 
coronary artery disease and his service-connected PTSD.  
While the veteran may believe that his illnesses are some how 
causally related to his active duty service or PTSD, his 
testimony amounts to only the opinion of a lay person.  A lay 
person has no competence to offer a medical opinion in that 
regard. Espiritu, 2 Vet. App. 492 (1992).

Because the medical evidence of record does not support the 
appellant's contentions, and because the lay evidence 
proffered by the veteran is not competent to establish the 
medical diagnosis or causation required to support his claim 
for service connection under either theory, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  The evidence is not in equipoise such that 
doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002 and Supp. 2006).  Consequently, 
the Board must deny the veteran's claim for entitlement to 
service connection for hypertension and coronary artery 
disease claimed on both a direct basis and as secondary to 
the service-connected PTSD.

V.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letter dated April 2003 fully satisfied the duty to 
notify provisions for the veteran's claims for service 
connection for hypertension, to include as secondary to the 
service-connected PTSD and for service connection for 
coronary artery disease, to include as secondary to service-
connected PTSD.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter dated January 2004 fully satisfied the 
duty to notify provisions for the veteran's claims for 
service connection for a bilateral knee disorder and low back 
disorder.  Id.  These letters were sent prior to initial 
adjudication of the veteran's claims.  

While the April 2003 and January 2004 letters did not 
specifically tell the veteran to provide any relevant 
evidence in his possession, nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence for the following reasons.  First, 
the April 2003 and January 2004 letters informed the veteran 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The April 2003 letter advised the 
veteran that VA will assist him to get such things as medical 
records, employment records, or records from other Federal 
agencies; however, he was advised that he must give VA enough 
information about these records so that they can request them 
from the agency or person who has them.  The April 2003 
letter also explained to the veteran that it is his 
responsibility to support his claims with appropriate 
evidence.  In addition, the January 2004 informed the veteran 
that VA is responsible for getting the following evidence: 
relevant federal records, including service records, VA 
Medical Center records, and records from other federal 
agencies, such as the Social Security Administration.  
Further, the January 2004 informed the veteran that VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, medical care providers, 
current or former employers, and other non-Federal government 
sources.  However, the January 2004 letter advised the 
veteran that he must give VA enough information about his 
records so that VA can request them from the person or agency 
that has them.  The January 2004 letter finally advised the 
veteran that it was his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  Moreover, there is no 
allegation by the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.


The Board notes that the April 2003 letter did not advise the 
veteran on what the evidence must show to substantiate his 
claims for direct service connection for a heart condition 
and hypertension.  The April 2003 letter only advised the 
veteran on what the evidence must show in order to 
substantiate his secondary service connection claims.  
However, the January 2004 letter did advise him on what the 
evidence must show to substantiate direct service connection 
claims.  Despite the fact that the January 2004 letter 
pertained to different service connection claims, the veteran 
was provided with the actual knowledge on what the evidence 
must show in order to substantiate direct service connection 
and his claims were subsequently readjudicated and a 
statement of the case (SOC) was provided to the veteran in 
May 2004.
   
As the Board concludes above that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

The Board also concludes VA's duty to assist has been 
satisfied.  Although the veteran's service medical records 
are not in the file due to a fire-related incident, all 
efforts to obtain them through other means have been 
exhausted.  The veteran's DD-214 and separation examination 
are of record as well as his VA medical records. The 
veteran's private medical treatment records have been 
obtained, to the extent requested and available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  While the RO requested the 
veteran's Social Security Administration records, the Social 
Security Administration informed VA that the veteran has 
never applied for Social Security disability benefits.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
Pursuant to the veteran's claims for service connection for 
hypertension, to include as secondary to the service-
connected PTSD and service connection for coronary artery 
disease, to include as secondary to service-connected PTSD, 
the veteran was accorded VA examinations in May 2003 and 
March 2004.  38 C.F.R. § 3.159(c)(4).  As to the bilateral 
knee disorder and low back disorder issues, there is no 
indication in the record of a possible relationship between 
these claimed conditions and the alleged in-service injury. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected post-traumatic 
stress disorder (PTSD) is denied.

Entitlement to service connection for cardiovascular disease, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD) is denied.


REMAND

Further development is necessary to ensure an informed 
decision on the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU).  The 
veteran submitted new evidence which indicates that he may be 
entitled to the assignment of a higher evaluation for PTSD 
which could impact the claim for individual unemployability 
now on appeal.  Consequently, the two issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11, (1998).  As such, following the 
additional development as outlined below, the VA should 
readjudicate the veteran's individual unemployability claim 
and then return the claim to the Board for further 
adjudication.

The new evidence appears to shows that the veteran's PTSD has 
worsened.  The September 6, 2006, VA outpatient treatment 
note indicates that the symptoms that he experiences related 
to his PTSD "preclude his ability to obtain and maintain 
gainful employment."  The March 2004 VA examination report, 
the last examination report of record pertaining to the 
severity of the veteran's PTSD, indicated that the had a 
Global Assessment of Functioning (GAF) score of 63 which 
indicates: "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  In light of 
the fact that the March 2004 examination report indicates 
that the veteran had some difficulty in occupational 
functioning and in view of the fact that the September 2006 
VA outpatient treatment note indicates that the veteran is 
now unable to obtain and maintain gainful employment, the 
RO/AMC should afford the veteran another VA examination in 
order to adequately assess his current psychiatric condition.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, the 
RO/AMC should also take this opportunity to provide the 
veteran with a VA examination in order for a medical opinion 
on the likelihood that the veteran's service-connected 
disabilities render him unemployable.

Further, the RO/AMC should obtain any recent VA outpatient 
treatment records that are not currently of record.  In 
particular, the RO/AMC should obtain the veteran's records 
from the treatment received from November 2005 to the present 
from the St. Louis VA Medical Center.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
veteran's complete VA medical records 
from the St. Louis VA Medical Center for 
treatment received from November 2005 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.  

2.  After the above development is 
completed, to the extent available, the 
veteran should be afforded appropriate VA 
examinations to determine the severity of 
his service-connected disabilities.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The examiners should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected disabilities.  They should also 
render an opinion as to the overall 
effect of the disabilities on the 
veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  Consideration may be 
given to the veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities. The examiners should 
clearly outline the rationale for any 
opinion expressed.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should readjudicate the claim.  
If any benefit sought remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


